SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 CRACKER BARREL OLD COUNTRY STORE, INC. (Name of Registrant as Specified in Its Charter) BIGLARI HOLDINGS INC. BIGLARI CAPITAL CORP. THE LION FUND, L.P. STEAK N SHAKE OPERATIONS, INC. SARDAR BIGLARI PHILIP L. COOLEY (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1 (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 2 Item 1: On October 25, 2012, Biglari Holdings Inc. issued the following investor presentation: 1 BJ’s Restaurants, Inc. (BJRI) Peter A. Bassi Potbelly Sandwich Works 2 Bob Evans Farms, Inc. (BOBE) E. William Ingram CEO - White Castle System, Inc. 3 Bravo Brio Restaurant Group, Inc. (BBRG) Fortunato Valenti David Pittaway Thomas J. Baldwin CEO - Patina Restaurant Group, LLC The Cheesecake Factory Incorporated (CAKE) Firebirds Wood Fired Grill Restaurants Lone Star Steakhouse Texas Land & Cattle Restaurants Home Run Inn Pizza 4 Brinker International, Inc. (EAT) Michael Dixon Jon Luther Pinkberry Dunkin' Brands Group, Inc. (DNKN) 5 Caribou Coffee Company, Inc. (CBOU) Wallace Doolin Famous Dave's of America, Inc. (DAVE) 6 Carrols Restaurant Group, Inc. (TAST) Daniel S. Schwartz Steven M. Wiborg Nicholas Daraviras Burger King Holdings, Inc. (BKC) Burger King Holdings, Inc. (BKC) Fiesta Restaurant Group, Inc. (FRGI) 7 CEC Entertainment, Inc. (CEC) Louis Neeb Walter Tyree Denny's Corporation (DENN) Cracker Barrel Old Country Store, Inc. (CBRL) 8 The Cheesecake Factory Incorporated (CAKE) David Pittaway Bravo Brio Restaurant Group, Inc. (BBRG) 9 Cosi, Inc. (COSI) Creed Ford Michael O'Donnell Robert Merritt CEO - Fired Up, Inc. CEO - Ruth's Hospitality Group, Inc. (RUTH) Ruth's Hospitality Group, Inc. (RUTH) LRI Holdings Inc. Sbarro, Inc. 10 Del Frisco's Restaurant Group Inc. (DFRG) Norman J. Abdallah David B. Barr California Pizza Kitchen Rita Restaurant Corp. CEO - Romano's Macaroni Grill 11 Denny's Corporation (DENN) Louis Neeb CEC Entertainment, Inc. (CEC) 12 Domino's Pizza, Inc. (DPZ) Richard Federico Andrew Balson Jamba, Inc. (JMBA) Bloomin’ Brands, Inc. (BLMN) CEO - P.F. Chang's China Bistro, Inc. 13 Dunkin' Brands Group, Inc. (DNKN) Jon Luther Mark Nunnelly Brinker International, Inc. (EAT) Bloomin’ Brands, Inc. (BLMN) Arby’s Restaurant Group 14 Famous Dave's of America, Inc. (DAVE) Wallace Doolin John Gilbert Caribou Coffee Company, Inc. (CBOU) IGNITE Restaurant Group, Inc. (IRG) 15 Frisch's Restaurants, Inc. (FRS) Robert J. (RJ) Dourney CEO - Hearthstone Associates LLC 16 Granite City Food & Beverage Ltd. (GCFB) Robert Doran Fouad Bashour McDonalds of Hawaii TM Restaurant Holdings Red Mango, Inc. 17 Ignite Restaurant Group,Inc. (IRG) John F. GilbertIII Famous Dave's of America, Inc. (DAVE) 18 Jack in the Box (JACK) David L. Goebel CEO - Goodcents Deli Fresh Subs 19 Jamba, Inc. (JMBA) Richard L. Federico Michael A. Depatie David A. Pace CEO - P.F. Chang’s China Bistro Inc. CEO - Kimpton Hotels and Restaurants, LLC Bloomin’ Brands, Inc. (BLMN) Domino’s Pizza. (DPZ) 20 Luby's Inc. (LUB) Christopher Pappas Harris Pappas Frank Markantonis CEO - Pappas Restaurants, Inc. Pappas Restaurants, Inc. Pappas Restaurants, Inc. 21 Panera Bread Co. (PNRA) Thomas E. Lynch Rubio’s Restaurants Inc. 22 Papa John's Int'l, Inc. (PZZA) Wayne Taylor CEO - Texas Roadhouse, Inc. (TXRH) 23 Pizza Inn Inc. (PZZI) Steven Johnson Clinton Coleman James Zielke CEO - F&H Acquisition Corp. F&H Acquisition Corp. F&H Acquisition Corp. 24 Ruby Tuesday, Inc. (RT) Jeffrey O'Neill CEO - Einstein Noah Restaurant Group (BAGL) 25 Ruth's Hospitality Group, Inc. (RUTH) Michael O'Donnell Robert Merritt Cosi, Inc. (COSI) Cosi, Inc. (COSI) Sbarro Inc. LRI Holdings Inc. 26 Sonic Corporation (SONC) Douglas Benham O’Charley’s Inc. 27 Texas Roadhouse, Inc. (TXRH) Wayne Taylor Papa John's Int'l, Inc. (PZZA)
